ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                    )
                                                 )
  Zafer Taahhut Insaat ve Ticaret A.S.           ) ASBCA No. 62102
                                                 )
  Under Contract No. N62470-15-C-5006            )

  APPEARANCE FOR THE APPELLANT:                     Sam Zalman Gdanski, Esq.
                                                     Gdanski Law, PC
                                                     Teaneck, NJ

  APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    David M. Ruddy, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

         The dispute has been settled. The appeal is dismissed with prejudice.

         Dated: June 21, 2022



                                              TIMOTHY P. MCILMAIL
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 62102, Appeal of Zafer
Taahhut Insaat ve Ticaret A.S., rendered in conformance with the Board’s Charter.

      Dated: June 23, 2022


                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals